DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2017/044880 filed 12/14/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2016-243452 filed 12/15/2016, which papers have been placed of record in the file.  
Claims 1-20 are pending. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaguchi et al. (US 2015/0038631).
	Regarding claim 1: Hamaguchi is directed to a liquid crystalline polymer resin composition comprising:
	a liquid crystal polymer and a plate shaped filler,
	wherein an amount of the plate shaped filler is preferably 10-100 parts by mass with respect to 100 parts by mass of the liquid crystal polymer. 
Regarding the intended use recited in the preamble, Claim 1 as drafted is drawn to a …a liquid crystal polymer resin composition for an outer plate…, and this particular portion of the claim preamble therefore recites purpose or intended use of the invention. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02 II). In the present situation, the body of claim 1 does not depend on the intended use as an outer plate.  
Further, the present specification defines an outer plate as an exterior component for electronic goods or vehicles. Hamagushi ([0084]) Harmaguschi. 
Regarding claim 5: Hamagushi lists many exterior components for electronic goods or vehicles, such as relay cases, housings, lamp housings, air intake systems, etc. ([0084]) Harmaguschi, and is defined by the present specification as a forming material. 
Regarding claim 6: Hamaguchi is directed to a liquid crystalline polymer resin composition comprising, as forming materials:
	a liquid crystal polymer and a plate shaped filler,
	wherein an amount of the plate shaped filler is preferably 10-100 parts by mass with respect to 100 parts by mass of the liquid crystal polymer. 
The present specification defines an outer plate as an exterior component for electronic goods or vehicles. Hamagushi lists many exterior components for electronic goods or vehicles, such as relay cases, housings, lamp housings, air intake systems, etc. ([0084]) Harmaguschi. 
Regarding claim 14: Honma is directed to a housing for electronics, and is defined by the present specification as a forming material.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-9, 12-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harmaguschi as applied to claim 1 above, and further in view of Honma et al. (US 2018/0299925). 
Regarding claims 2, 7: Harmaguschi doesn’t mention a projected area of a maximum surface of 400 cm2 or more. 
Honma is directed to a housing for electronics made of a polymer including polyester resins ([0055] Honma), wherein the area in Examples 1-4 is 630 cm2. One skilled in the art would have been motivated to have selected this article having the projected area of Honma as the article of choice in Harmaguschi to produce a housing useful in electronics ([0001] Honma). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected this article having the projected area of Honma as the article of choice in Harmaguschi to arrive at claim 2 of the present invention. 
Regarding claim 3, 8, 12, 18: The thickness of the housing (equivalent to a plate) is 0.3 mm to 0.8 mm (0.03 to 0.08 cm).
Regarding claims 4, 9, 13, 15, 19: The ratio of projected area of maximum surface (unit cm2) to an average thickness (unit cm) is 8,000 or more. Specifically, a projected area 
Regarding claims 16-17: Honma is directed to a housing for electronics, and is defined by the present specification as a forming material.


Claims 10-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi as applied to claim 1 above, and further in view of Dodworth et al. (US 2017/0080675). 
Regarding claim 10: Hamaguchi doesn’t mention a vehicle exterior component. 
Dodworth is directed to a vehicle exterior component, including a car roof component, which is made of a thermoplastic polymer including polyesters ([0082] Dodworth). One skilled in the art would have been motivated to have used the composition of Harmaguschi to make a vehicle exterior component to produce a molded article that has high impact resistance, relatively good vibration and/or absorption and/or sound dampening ([0034] Dodworth) and is relatively light weight and high bending stiffness (abstract Dodworth). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Harmaguschi to make a vehicle exterior component.
Regarding claim 11: An exterior car roof panel is disclosed ([0034] Dodworth). 
Regarding claim 20: Dodworth is directed to a vehicle exterior component, including a car roof component.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764